Exhibit 10.16



 
CELLYNX, INC.
 
Incentive Stock Option Agreement
Granted Under 2007 Stock Incentive Plan
 
1.           Grant of Option.
 
This agreement evidences the grant by Cellynx, Inc., a California corporation
(the “Company”), on October 1, 2007 (the “Grant Date”) to Tareq Risheq, an
employee of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s 2007 Stock
Incentive Plan (the “Plan”), a total of 3,333,333 shares (the “Shares”) of
common stock of the Company (“Common Stock”) at $0.099 per Share.  Unless
earlier terminated, this option shall expire at 5:00 p.m., Pacific time, on the
day prior to the fifth anniversary of this Agreement (the “Final Exercise
Date”).
 
It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.
 
2.           Vesting Schedule.
 
This option will become exercisable (“vest”) as to 33.3% of the original number
of Shares on the first anniversary of the Grant Date and as to an additional
66.7% of the original number of Shares at the end of each
successive monthly period following the first anniversary of the Grant Date
until the third anniversary of the Grant Date.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 
3.           Exercise of Option.
 
(a)           Form of Exercise.  Each election to exercise this option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan.  The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.
 
(b)           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
 

 

--------------------------------------------------------------------------------

 

(c)           Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this option shall terminate
immediately upon such violation.
 
(d)           Exercise Period Upon Death or Disability.  If the Participant dies
or becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior
to the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e)           Discharge for Cause.  If the Participant, prior to the Final
Exercise Date, is discharged by the Company for “cause” (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.
 
4.           Registration.
 
Once the Company’s shares of common stock are publicly traded, the Company shall
file a registration statement on S-8 relating to the Shares and shall file any
and all amendments to such registration statement in order that the Participant
may sell or otherwise transfer the Shares upon exercise to the fullest extent
permitted under applicable federal and state securities laws.
 
5.           Agreement in Connection with Public Offering.
 
The Participant agrees, in connection with the initial underwritten public
offering of the Company’s securities pursuant to a registration statement under
the Securities Act, (i) not to sell, make short sale of, loan, grant any options
for the purchase of, or otherwise dispose of any shares of Common Stock held by
the Participant (other than those shares included in the offering) without the
prior written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 180
days from the effective date of such registration statement, and (ii) to execute
any agreement reflecting clause (i) above as may be requested by the Company or
the managing underwriters at the time of such offering.
 

 
- 2 -

--------------------------------------------------------------------------------

 

6.           Tax Matters.
 
(a)           Withholding.  No Shares will be issued pursuant to the exercise of
this option unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required by law to be withheld in respect of this
option.
 
(b)           Disqualifying Disposition.  If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
 
7.           Nontransferability of Option.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
8.           Provisions of the Plan.
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 

 
Cellynx, Inc.
Dated: _________
By: ____________________________________  
Name: __________________________
 
Title: ___________________________

 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2007 Stock Incentive Plan.
 
PARTICIPANT:
____________________________
Address:
____________________________________
 
____________________________________



 
 
 
- 3 -
 
 

--------------------------------------------------------------------------------